Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 07/22/2021.
Claims 1-10 are currently pending and have been examined.
Claims 1-10 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered but they are not fully persuasive.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (U.S. Pat. No. 6,211,681) in view of Maki (U.S. Pub. No. 2018/0083455) and Suzuki (JP 2010149798A).
Regarding claim 1:
Kagawa teaches:
An actuator controller (The power source monitoring device 10 is principally constituted by a computer 110 incorporating a CPU, a ROM and a RAM. The computer 110 is operated with an electric power supplied from the auxiliary battery 42. The ROM of the computer 110 stores various control routines such as a diagnostic routine and an abnormality handling routine. [col 32, lines 4-9) configured to control one or more actuators (The abnormality handling routine is executed when an abnormality of the auxiliary battery 42 is found by execution of the diagnostic routine. This abnormality handling routine is formulated to provide the operator of the automotive vehicle with a warning on a display device 112 connected to the power source monitoring device 10, in  operable by electric power supplied from a vehicle-mounted power source that is a power source installed in a vehicle (fig. 1, main power source 40), the power source comprising a main power source (fig. 1, main power source 40) and an auxiliary power source (fig. 1, auxiliary power source 42), wherein the actuator controller comprises: 
a lowest operation voltage required for an operation of the actuator controller (the present power source control apparatus is arranged to control the voltage regulating portion such that the voltage to be applied to the load device is lowered to a level higher than the lowest level that permits a normal operation of the computer included in the load device. [col 22, lines 25-30])
and an operation restrictor configured to restrict an operation of each of at least one actuator of the one or more actuators (fig. 2, selector switch device 52 with control signals 56, 58, and 59; the control flow goes to step S23 to limit the loads 50 that are permitted to be operated with the electric power supplied from the main power source 40. Namely, Step S23 is provided to select those ones of the plurality of loads 50 which are permitted to be operated with the electric power supplied from the main power source 40. This selection is made according to the priorities given to the individual loads 50. According to the selected loads 50, the LOAD SELECTING signal indicated above is 
wherein, when the main power source is not operating (the load device 30 is temporarily disconnected from the main power source 40 [col 40, lines 36-37]) and the auxiliary power source supplies current to a breaking device of the vehicle (so that the load device 30 is supplied with the electric power from only the auxiliary battery 42 [col 40, lines 38-40]), 
Kagawa does not explicitly teach, however Maki teaches:
a voltage-drop-margin-value obtainer (FIG. 5 illustrates a flow chart of a method for calculating a maximum allowable current I.sub.max from a battery 102, according to an embodiment. The method may be implemented in a controller 104 or in a processor 101 in control of and in communication with a controller 104, wherein the controller operates the battery 102. [0028]) configured to obtain a voltage-drop margin value (Operation 503 may include adding a safety margin to the system shutdown voltage V.sub.sd and subtracting the sum so obtained from battery voltage V.sub.bat and then dividing the result by the instantaneous impedance Z.sub.inst to obtain maximum allowable current I.sub.max. The safety margin may be added, for example to allow graceful shutdown of a device 100 powered by the battery 102. [0031]; examiner is interpreting the subtraction of battery voltage from system shutdown voltage as representing the voltage-drop margin  that is obtained by subtracting a lowest operation voltage required for an operation of the actuator controller (Operation 502 may include receiving a system shutdown voltage V.sub.sd. The system shutdown voltage may be received, for example, from a storage. The system shutdown voltage may be stored in the storage at the time of assembly or manufacture of the device 100. [0030]; examiner is interpreting the shutdown voltage plus safety margin to be the minimum voltage that is required to operate the controller.), from a voltage of the vehicle-mounted power source (Referring to FIG. 5, operation 501 may include receiving instantaneous battery voltage V.sub.bat and instantaneous battery impedance Z.sub.inst. Z.sub.inst may be calculated from instantaneous battery voltage V.sub.bat and instantaneous battery current measured during a load pulse. [0029]);
and an operation restrictor (the process of FIG. 6 may be compiled into the program code and executed by a processor 101 in conjunction with other components 106 of a device 100. According to another embodiment, the process of FIG. 6 may be carried out by a controller 104 wherein at least a part of the necessary logic is hard wired. According to yet another embodiment, the process of FIG. 6 may be carried out collaboratively in parts by a processor 106, a controller 104 and other components 106 of a device 100. [0032]) configured to restrict an operation of each of at least one actuator of the one or more actuators (fig. 6, step 608; Operation 608 may include preventing the load from drawing the requested or estimated load current. Operation 608 may further include allowing the load to draw a reduced load current which is less than the maximum allowable current. In embodiments where the operation 606 is carried out in one of the other components 106, operation 608 may be carried out in the same component and may such that an amount of a voltage drop caused by the operation of the one or more actuators does not exceed the voltage-drop margin value (Operation 608 may further include allowing the load to draw a reduced load current which is less than the maximum allowable current. [0040]; wherein the maximum allowable current is determined such that a voltage across the battery does not drop below a pre-specified threshold voltage when the maximum allowable current is drawn from the battery. [abstract]; Examiner is asserting that a voltage drop and current drop from the battery are equivalent as they are mathematically related and convertible via the equation IMAX = [Vbat-(VSD+SAFETY MARGIN)]/Zist as shown above in regards to step 503 in fig. 5 of Maki. Examiner also notes that both current and voltage are known methods for calculating power draw in an electrical circuit as shown by                                
                                     
                                    P
                                    =
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            R
                                        
                                    
                                     
                                
                            . See MPEP 2144.06 “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied obtained by the voltage-drop-margin-value obtainer (FIG. 5 illustrates a flow chart of a method for calculating a maximum allowable current I.sub.max from a battery 102, according to an embodiment. The method may be implemented in a controller 104 or in a processor 101 in control of and in communication with a controller 104, wherein the controller operates the battery 102. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa to include the teachings as taught by Maki to be able to “calculate a maximum allowable current extractable from the battery, wherein the maximum allowable current is determined such that a voltage across the battery does not drop below a pre-specified threshold voltage when the maximum allowable current is drawn from the battery” [Maki, abstract] which will reduce the possibly of overdrawing the battery and forcing a complete loss of power.
Kagawa in view of Maki does not teach, however Suzuki teaches:
an operation of a pump motor (“For example, the motor may be operated at a lower rotation than usual.” [page 4]) of the vehicle is restricted such that a control duty ratio for the pump motor is set to be less than a requested duty ratio (“the duty ratio of the current supplied to the motor 32 is lowered than usual.” [page 11]), at a start point of a braking operation (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. [page 4]), and is set to be equal to the requested duty ratio at a steady state of the braking operation (The ability of the brake pressure to reach the desired steady state operation would be a result of the reduction in speed of the motor as a result of the available voltage. Therefore reaching the desired steady state pressure would come down to routine optimization of one having ordinary skill in the art to calculate the required pump motor power level that would be capable of reaching the desired pressure level within the specified duty cycle given the voltage constraints give the known mathematical relationships between current, voltage, and power. See MPEP 2144.05(II)(A)), and the control duty ratio for the pump motor is set to be less than the requested duty ratio at a start point (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. [page 4]) and a steady state (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. Further, the control unit may limit the accumulator pressure lower than usual in the low voltage state. In this way, power consumption can be further suppressed. [page 4]) of another braking operation subsequent to the braking operation (“the power supply voltage may be .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa in view of Maki to include the teachings as taught by Suzuki to be able to “provide a brake control device for easily securing a required braking force even if a source voltage is reduced.” [Suzuki, abstract]. It is preferable to have a degraded braking level over no braking level.
Regarding claim 3:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 1, upon which this claim is dependent.
Kagawa further teaches:
the actuator controller is configured to control a plurality of actuators as the one or more actuators (figs. 1 & 2, power source monitoring device 10 comprising computer 110 controlling load device 30 comprising highest priority load 50 to n-th priority load 50n.), wherein the plurality of actuators comprise one or more first actuators and one or more second actuators (For instance, the load 50a associated with the electrically operated braking system is given the highest priority, and the load 50b associated with the electrically operated power steering device is given the second highest priority. [col 29, lines 18-22]; The loads 50 may include: an electrically operated power steering device; an electrically operated fuel pump; an electrically operated compressor for an air , wherein the at least one actuator is at least one of the one or more second actuators (load 50b associated with the electrically operated power steering device is given the second highest priority. [col 29, lines 18-22]), wherein the actuator controller further comprises: 
a usable-current obtainer configured to obtain a usable current (The diagnostic routine is formulated to diagnose or check the auxiliary battery 42 for detecting an abnormality that the capacity of the auxiliary battery 42 to supply electric power to the load device 30 has been abnormally lowered. This capacity may be lowered due to deterioration of the auxiliary battery 42 arising from an increase in the internal electric resistance above the upper limit, or due to an insufficient amount of charging of the auxiliary battery 42 by the main power source 40. [col 32, lines 10-19]) [based on the voltage-drop margin value obtained by the voltage-drop-margin-value obtainer], the usable current being a current suppliable from the vehicle-mounted power source to the plurality of actuators and the actuator controller and usable for the plurality of actuators and the actuator controller (The abnormality handling routine is further formulated to limit or select the loads 50 of the load device 30 that are permitted to be operated, and to limit the maximum electric current to be supplied to the selected loads 50,.in order to prevent the amount of electric current consumed by the load device 30 ;
a total-first-requested-current obtainer (fig. 1, power source monitoring device 10 comprising computer 110 controlling load device 30) configured to obtain a first requested current based on a first requested operating state requested for each of the one or more first actuators (Each of the loads 50 has three terminals, which consist of: (a) an output terminal 56 for generating a LOAD STATE signal indicative of the operating state of the load 50 in question [col 29, lines 35-38]), the first requested current being a current requested for establishing the first requested operating state in each of the one or more first actuators (a LOAD STATE signal indicative of the operating state of the load 50 in question [col 29, lines 35-38]; examiner is interpreting that the first load state for load 50a in fig. 2 constitutes the first actuators.), the total-first-requested-current obtainer being configured to obtain a sum of at least one first requested current each as the obtained first requested current (examiner is interpreting the above value to represent the current sum for all the actuators that make up load 50a);
a second usable-current obtainer (fig. 1, power source monitoring device 10 comprising computer 110 controlling load device 30) configured to obtain a second usable current based on a value obtained by subtracting a current required for the operation of the actuator controller and the sum of the at least one first requested current obtained by the total-first-requested-current obtainer, from the usable current obtained by the usable-current obtainer, the second usable current being a current usable for each of the one or more second actuators (The abnormality ;
and a second-operation-start-requested-current obtainer (fig. 1, power source monitoring device 10 comprising computer 110 controlling load device 30) configured to obtain a second operation-start requested current based on an operation-start requested operating state that is requested for each of the one or more second actuators at a start of an operation thereof (Each of the loads 50 has three terminals, which consist of: (a) an output terminal 56 for generating a LOAD STATE signal indicative of the operating state of the load 50 in question [col 29, lines 35-38]; examiner is interpreting that the second load state for load 50b in fig. 2 constitutes the second actuators), the second operation-start requested current being a current requested for each of the one or more second actuators (examiner is interpreting the above value to represent the current sum for all the actuators that make up load 50b), 
wherein the operation restrictor (fig. 2, selector switch device 52) is configured to, when the second operation-start requested current obtained by the second-operation-start-requested-current obtainer is greater than the second usable current obtained by the second usable-current obtainer in at least one second actuator of the one or more second actuators, restrict the operation of at least one of the at least one second actuator in which the second operation-start requested current is greater than the second usable current (This abnormality handling routine is formulated to provide the operator of the automotive vehicle with a warning on a display device 112 connected to the power source monitoring device 10, in order to avoid any inconvenience which may result from the abnormality. The abnormality handling routine is further formulated to limit or select the loads 50 of the load device 30 that are permitted to be operated, and to limit the maximum electric current to be supplied to the selected loads 50,.in order to prevent the amount of electric current consumed by the load device 30 from exceeding the maximum value, after the abnormality is found by the diagnostic routine. [col 32, lines 22-33]; For instance, the load 50a associated with the electrically operated braking system is given the highest priority, and the load 50b associated with the electrically operated power steering device is given the second highest priority. [col 29, lines 18-22]; examiner is interpreting the combination of providing a clear load priority along with a means for calculating the electrical overhead available as teaching the above limitation since this reference would take the leftover current available (second usable current) and comparing that to the load requirements of 50b (second actuator) and .
Maki further teaches:
a usable-current obtainer configured to obtain a usable current based on the voltage-drop margin value obtained by the voltage-drop-margin-value obtainer (Operation 503 may include adding a safety margin to the system shutdown voltage V.sub.sd and subtracting the sum so obtained from battery voltage V.sub.bat and then dividing the result by the instantaneous impedance Z.sub.inst to obtain maximum allowable current I.sub.max. [0031]), the usable current being a current suppliable from the vehicle-mounted power source to the plurality of actuators and the actuator controller and usable for the plurality of actuators and the actuator controller (fig. 6, steps 604-608; see also [0036-0040]);
Regarding claim 5:
Kagawa teaches:
An actuator controller (The power source monitoring device 10 is principally constituted by a computer 110 incorporating a CPU, a ROM and a RAM. The computer 110 is operated with an electric power supplied from the auxiliary battery 42. The ROM of the computer 110 stores various control routines such as a diagnostic routine and an abnormality handling routine. [col 32, lines 4-9) configured to control a plurality of actuators (The abnormality handling routine is executed when an abnormality of the auxiliary battery 42 is found by execution of the diagnostic routine. This abnormality handling routine is formulated to provide the operator of the automotive vehicle with a warning on a display device 112 connected to the power source monitoring device 10, in  operable by electric power supplied from a vehicle-mounted power source that is a power source installed in a vehicle (fig. 1, main power source 40), the power source comprising a main power source (fig. 1, main power source 40) and an auxiliary power source (fig. 1, auxiliary power source 42),
wherein the plurality of actuators comprise one or more first actuators and one or more second actuators different from the one or more first actuators (For instance, the load 50a associated with the electrically operated braking system is given the highest priority, and the load 50b associated with the electrically operated power steering device is given the second highest priority. [col 29, lines 18-22]; The loads 50 may include: an electrically operated power steering device; an electrically operated fuel pump; an electrically operated compressor for an air conditioner; head lights; electric motors for power windows; an electric motor or motors for a window wiper or wipers; an electrically operated braking system (including electric motors for pumps, electric motors for actuating brake pads with friction members, solenoid-operated control valves for controlling pressures and direction of flow of a working fluid, etc.) [col 29, lines 6-15]), wherein the actuator controller further comprises:
a usable-current obtainer configured to obtain a usable current (The diagnostic routine is formulated to diagnose or check the auxiliary battery 42 for detecting an abnormality that the capacity of the auxiliary battery 42 to supply electric power to the load device 30 has been abnormally lowered. This capacity may be lowered due to deterioration of the auxiliary battery 42 arising from an increase in the internal electric resistance above the upper limit, or due to an insufficient amount of charging of the auxiliary battery 42 by the main power source 40. [col 32, lines 10-19]) [based on the voltage-drop margin value obtained by the voltage-drop-margin-value obtainer], the usable current being a current suppliable from the vehicle-mounted power source to the plurality of actuators and the actuator controller and usable for the plurality of actuators and the actuator controller (The abnormality handling routine is further formulated to limit or select the loads 50 of the load device 30 that are permitted to be operated, and to limit the maximum electric current to be supplied to the selected loads 50,.in order to prevent the amount of electric current consumed by the load device 30 from exceeding the maximum value, after the abnormality is found by the diagnostic routine. [col 32, lines 25-33]);
a total-first-requested-current obtainer (fig. 1, power source monitoring device 10 comprising computer 110 controlling load device 30)  configured to obtain a first requested current based on a first requested operating state requested for each of the one or more first actuators (Each of the loads 50 has three terminals, which consist of: (a) an output terminal 56 for generating a LOAD STATE signal indicative of the operating state of the load 50 in question [col 29, lines 35-38]), the first requested current being a current requested for establishing the first requested operating state in each of the one or more first actuators (a LOAD STATE signal indicative of the operating state of the load 50 in question [col 29, lines 35-38]; examiner is interpreting that the first load state for load 50a in fig. 2 constitutes the first actuators.), the total-first-requested-current obtainer being configured to obtain a sum of at least one first requested current each as the obtained first requested current (examiner is interpreting the above value to represent the current sum for all the actuators that make up load 50a);
a second usable-current obtainer (fig. 1, power source monitoring device 10 comprising computer 110 controlling load device 30) configured to obtain a second usable current based on a value obtained by subtracting a current required for an operation of the actuator controller and the sum of the at least one first requested current obtained by the total-first-requested-current obtainer, from the usable current obtained by the usable-current obtainer, the second usable current being a current usable for each of the one or more second actuators (The abnormality handling routine is further formulated to limit or select the loads 50 of the load device 30 that are permitted to be operated, and to limit the maximum electric current to be supplied to the selected loads 50,.in order to prevent the amount of electric current consumed by the load device 30 from exceeding the maximum value, after the abnormality is found by the diagnostic routine. [col 32, lines 22-33]; For instance, the load 50a associated with the electrically operated braking system is given the highest priority, and the load 50b associated with the electrically operated power steering device is given the second highest priority. [col 29, lines 18-22]; examiner is interpreting the combination of providing a clear load priority along with a means for calculating the electrical overhead ;
a second requested-current obtainer (fig. 1, power source monitoring device 10 comprising computer 110 controlling load device 30) configured to obtain a second requested current based on a second requested operating state that is requested for each of the one or more second actuators (Each of the loads 50 has three terminals, which consist of: (a) an output terminal 56 for generating a LOAD STATE signal indicative of the operating state of the load 50 in question [col 29, lines 35-38]; examiner is interpreting that the second load state for load 50b in fig. 2 constitutes the second actuators), the second requested current being a current requested for establishing the second requested operating state in each of the one or more second actuators (examiner is interpreting the above value to represent the current sum for all the actuators that make up load 50b (second actuator));
and an operation restrictor configured (fig. 2, selector switch device 52) to, when the second requested current obtained by the second requested-current obtainer is greater than the second usable current obtained by the second usable-current obtainer in at least one second actuator of the one or more second actuators, restrict an operation of at least one of the at least one second actuator in which the second requested current is greater than the second usable current (This abnormality handling routine is formulated to provide the operator of the automotive vehicle with a .
wherein, when the main power source is not operating (the load device 30 is temporarily disconnected from the main power source 40 [col 40, lines 36-37]) and the auxiliary power source supplies current to a breaking device of the vehicle (so that the load device 30 is supplied with the electric power from only the auxiliary battery 42 [col 40, lines 38-40]), 
Kagawa does not teach, however Maki teaches:
a voltage-drop-margin-value obtainer (FIG. 5 illustrates a flow chart of a method for calculating a maximum allowable current I.sub.max from a battery 102, according to an configured to obtain a voltage-drop margin value (Operation 503 may include adding a safety margin to the system shutdown voltage V.sub.sd and subtracting the sum so obtained from battery voltage V.sub.bat and then dividing the result by the instantaneous impedance Z.sub.inst to obtain maximum allowable current I.sub.max. The safety margin may be added, for example to allow graceful shutdown of a device 100 powered by the battery 102. [0031]; examiner is interpreting the subtraction of battery voltage from system shutdown voltage as representing the voltage-drop margin value.) that is obtained by subtracting a lowest operation voltage required for an operation of the actuator controller (Operation 502 may include receiving a system shutdown voltage V.sub.sd. The system shutdown voltage may be received, for example, from a storage. The system shutdown voltage may be stored in the storage at the time of assembly or manufacture of the device 100. [0030]; examiner is interpreting the shutdown voltage plus safety margin to be the minimum voltage that is required to operate the controller.), from a voltage of the vehicle-mounted power source (Referring to FIG. 5, operation 501 may include receiving instantaneous battery voltage V.sub.bat and instantaneous battery impedance Z.sub.inst. Z.sub.inst may be calculated from instantaneous battery voltage V.sub.bat and instantaneous battery current measured during a load pulse. [0029]);
a usable-current obtainer configured to obtain a usable current based on the voltage-drop margin value obtained by the voltage-drop-margin-value obtainer (Operation 503 may include adding a safety margin to the system shutdown voltage , the usable current being a current suppliable from the vehicle-mounted power source to the plurality of actuators and the actuator controller and usable for the plurality of actuators and the actuator controller (fig. 6, steps 604-608; see also [0036-0040]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa to include the teachings as taught by Maki to be able to “calculate a maximum allowable current extractable from the battery, wherein the maximum allowable current is determined such that a voltage across the battery does not drop below a pre-specified threshold voltage when the maximum allowable current is drawn from the battery” which will reduce the possibly of overdrawing the battery and forcing a complete loss of power.
Kagawa in view of Maki does not teach, however Suzuki teaches:
an operation of a pump motor (“For example, the motor may be operated at a lower rotation than usual.” [page 4]) of the vehicle is restricted such that a control duty ratio for the pump motor is set to be less than a requested duty ratio (“the duty ratio of the current supplied to the motor 32 is lowered than usual.” [page 11]), at a start point of a braking operation (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. [page 4]), and is set to be equal to the requested duty ratio at a steady state of the braking operation (The ability of the brake pressure to reach the desired steady state operation would be a result of the reduction in speed of the motor as a result , and the control duty ratio for the pump motor is set to be less than the requested duty ratio at a start point (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. [page 4]) and a steady state (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. Further, the control unit may limit the accumulator pressure lower than usual in the low voltage state. In this way, power consumption can be further suppressed. [page 4]) of another braking operation subsequent to the braking operation (“the power supply voltage may be decreased continuously or stepwise as the power supply voltage decreases.” [page 11]; examiner notes that since each operation of the brakes lowers the remaining voltage available, each subsequent action of the brakes has a lower voltage envelope to operate in and therefore must further reduce the power draw, eventually getting to the point that the desired steady state level cannot be reached within the power constraints.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa in view of Maki to include the teachings as taught by Suzuki to be able to “provide a brake control device for easily securing a required braking force even if a source 
Regarding claim 6:
Kagawa teaches:
A vehicle-installed system (The present power source monitoring apparatus may be utilized for an automotive vehicle [col 2, lines 56-57]), comprising: 
a vehicle-mounted power source that is a power source installed in a vehicle (a subject power source which consists of at least one of a plurality of electric power sources in an electric system wherein a load device having at least one electrically operated load is electrically connected to the power sources [abstract]), the power source comprising a main power source (fig. 1, main power source 40) and an auxiliary power source (fig. 1, auxiliary power source 42);
a vehicle-mounted device (fig. 1, load device 30) operable by electric power supplied from the vehicle-mounted power source (a subject power source which consists of at least one of a plurality of electric power sources in an electric system wherein a load device having at least one electrically operated load is electrically connected to the power sources [abstract]);
and a vehicle-mounted-device controller (fig. 1, power source monitoring device 10, computer 110, control portion 72, and computer 100) operable by electric power supplied from the vehicle-mounted power source (fig. 1, power sources 40 and 42) and configured to control the vehicle-mounted device (fig. 1, ), wherein the vehicle-mounted device comprises one or more actuators (fig. 2, device 30 including loads , and wherein the vehicle-mounted-device controller (fig. 1, power source monitoring device 10, computer 110, control portion 72, and computer 100) comprises:
wherein, when the main power source is not operating (the load device 30 is temporarily disconnected from the main power source 40 [col 40, lines 36-37]) and the auxiliary power source supplies current to a breaking device of the vehicle (so that the load device 30 is supplied with the electric power from only the auxiliary battery 42 [col 40, lines 38-40]), 
Kagawa does not teach, however Maki teaches:
a voltage-drop-margin-value obtainer (FIG. 5 illustrates a flow chart of a method for calculating a maximum allowable current I.sub.max from a battery 102, according to an embodiment. The method may be implemented in a controller 104 or in a processor 101 in control of and in communication with a controller 104, wherein the controller operates the battery 102. [0028]) configured to obtain a voltage-drop margin value (Operation 503 may include adding a safety margin to the system shutdown voltage V.sub.sd and subtracting the sum so obtained from battery voltage V.sub.bat and then dividing the result by the instantaneous impedance Z.sub.inst to obtain maximum allowable current I.sub.max. The safety margin may be added, for example to allow graceful shutdown of a device 100 powered by the battery 102. [0031]; examiner is interpreting the subtraction of battery voltage from system shutdown voltage as representing the voltage-drop margin value.) that is obtained by subtracting a lowest operation voltage required for an operation of the vehicle-mounted-device controller, (Operation 502 may include receiving a system shutdown voltage V.sub.sd. The system shutdown voltage may be received, for example, from a storage. The system shutdown voltage may be stored in the , from a voltage of the vehicle-mounted power source (Referring to FIG. 5, operation 501 may include receiving instantaneous battery voltage V.sub.bat and instantaneous battery impedance Z.sub.inst. Z.sub.inst may be calculated from instantaneous battery voltage V.sub.bat and instantaneous battery current measured during a load pulse. [0029]);
and an operation restrictor (the process of FIG. 6 may be compiled into the program code and executed by a processor 101 in conjunction with other components 106 of a device 100. According to another embodiment, the process of FIG. 6 may be carried out by a controller 104 wherein at least a part of the necessary logic is hard wired. According to yet another embodiment, the process of FIG. 6 may be carried out collaboratively in parts by a processor 106, a controller 104 and other components 106 of a device 100. [0032]) configured to control at least one actuator of the one or more actuators (fig. 6, step 608; Operation 608 may include preventing the load from drawing the requested or estimated load current. Operation 608 may further include allowing the load to draw a reduced load current which is less than the maximum allowable current. In embodiments where the operation 606 is carried out in one of the other components 106, operation 608 may be carried out in the same component and may include either terminating the operation for which load current was estimated or altering it such that the load current needed is lesser than the maximum allowable current. Operation 608 may further include drawing the load current for the altered operation. For example, one of the other components 106 may be a camera flash module. In case the flash module estimates a load  such that an amount of a voltage drop caused by an operation of the one or more actuators does not exceed the voltage-drop margin value (Operation 608 may further include allowing the load to draw a reduced load current which is less than the maximum allowable current. [0040]; wherein the maximum allowable current is determined such that a voltage across the battery does not drop below a pre-specified threshold voltage when the maximum allowable current is drawn from the battery. [abstract]; Examiner is asserting that a voltage drop and current drop from the battery are equivalent as they are mathematically related and convertible via the equation IMAX = [Vbat-(VSD+SAFETY MARGIN)]/Zist as shown above in regards to step 503 in fig. 5 of Maki. Examiner also notes that both current and voltage are known methods for calculating power draw in an electrical circuit as shown by                                
                                     
                                    P
                                    =
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            R
                                        
                                    
                                     
                                
                            . See MPEP 2144.06 “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa to include the teachings as taught by Maki to be able to “calculate a maximum allowable current extractable from the battery, wherein the maximum allowable current is determined such that a voltage across the battery does not drop below a pre-specified threshold voltage when the maximum allowable current is drawn from the battery” which will reduce the possibly of overdrawing the battery and forcing a complete loss of power.
Kagawa in view of Maki does not teach, however Suzuki teaches:
an operation of a pump motor (“For example, the motor may be operated at a lower rotation than usual.” [page 4]) of the vehicle is restricted such that a control duty ratio for the pump motor is set to be less than a requested duty ratio (“the duty ratio of the current supplied to the motor 32 is lowered than usual.” [page 11]), at a start point of a braking operation (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. [page 4]), and is set to be equal to the requested duty ratio at a steady state of the braking operation (The ability of the brake pressure to reach the desired steady state operation would be a result of the reduction in speed of the motor as a result of the available voltage. Therefore reaching the desired steady state pressure would come , and the control duty ratio for the pump motor is set to be less than the requested duty ratio at a start point (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. [page 4]) and a steady state (The control unit may operate the power source at a lower speed than usual in the low voltage state. For example, the motor may be operated at a lower rotation than usual. Further, the control unit may limit the accumulator pressure lower than usual in the low voltage state. In this way, power consumption can be further suppressed. [page 4]) of another braking operation subsequent to the braking operation (“the power supply voltage may be decreased continuously or stepwise as the power supply voltage decreases.” [page 11]; examiner notes that since each operation of the brakes lowers the remaining voltage available, each subsequent action of the brakes has a lower voltage envelope to operate in and therefore must further reduce the power draw, eventually getting to the point that the desired steady state level cannot be reached within the power constraints.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa in view of Maki to include the teachings as taught by Suzuki to be able to “provide a brake control device for easily securing a required braking force even if a source voltage is reduced.” [Suzuki, abstract]. It is preferable to have a degraded braking level over no braking level.
Regarding claim 7:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 6, upon which this claim is dependent.
Kagawa further teaches:
wherein the vehicle-installed system comprises a main-power-supply-state obtainer (A power source monitoring apparatus [col 3, line 62]) configured to obtain whether the vehicle-installed system is in a state in which electric power is suppliable from the main power source to the vehicle-mounted device and the vehicle-mounted-device controller (A power source monitoring apparatus according to the above mode, wherein the first diagnosing device includes means for assuring an operation of the load device with the electric power supplied from the at least one subject power source when the first diagnosing device diagnoses each subject power source. To determine whether each subject power source is abnormal or not, the load device must be operated with the electric power supplied from the subject power source, to cause an electric current to flow from the subject power source to the load device. However, there is not an assurance that the load device is operated with the electric power of the subject power source, upon diagnosis of the subject power source for an abnormality, in the absence of an appropriate means. [col 3, lines 62 - col 4, line 7), and wherein the operation restrictor is configured to control at least one actuator of the one or more actuators when the main-power-supply-state obtainer obtains that the vehicle-installed system is in a state in which electric power is not suppliable from the main power source to the vehicle-mounted device and the vehicle-mounted-device controller (the apparatus according to the above mode (4) is arranged to establish the power supply state by .
Regarding claim 8:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 6, upon which this claim is dependent.
Kagawa further teaches:
the vehicle-mounted device comprises the pump motor configured to drive a pump configured to supply a hydraulic pressure to a wheel cylinder of a hydraulic brake provided for a wheel of the vehicle (an electrically operated braking system utilizing an electric energy (including an electric motor or motors for operating a pump or pumps, an electric motor or motors for driving a friction member or members of a wheel brake or brakes, and solenoid-operated valves for controlling the pressures of a fluid or the direction of flows of the fluid) [col 2, line 67- col 3, line 6]).
Regarding claim 9:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 6, upon which this claim is dependent.
Kagawa further teaches:
the vehicle-mounted device comprises a plurality of brake motors configured to respectively drive a plurality of electric brakes provided respectively for a plurality of wheels of the vehicle to respectively reduce rotations of the plurality of wheels (an electrically operated braking system utilizing an electric energy (including an electric motor or motors for operating a pump or pumps, an electric motor or motors for driving a friction member or members of a wheel brake or brakes, and solenoid-operated valves for controlling the pressures of a fluid or the direction of flows of the fluid) [col 2, line 67- col 3, line 6]).
Regarding claim 10:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 6, upon which this claim is dependent.
Kagawa further teaches:
a plurality of wheel cylinders respectively for a plurality of hydraulic brakes provided respectively for a plurality of wheels of the vehicle to respectively reduce rotations of the plurality of wheels (The pressure of the brake is raised or reduced by controlling the solenoid-operated control valve, so as to selectively establish fluid communication of a cylinder of the brake with either the hydraulic pressure source or a low-pressure source. [col 24, lines 44-48]);
a hydraulic-pressure source (the hydraulic pressure source or a low-pressure source. [col 24, lines 44-48]);
and one or more electromagnetic valves provided between the hydraulic-pressure source and each of the plurality of wheel cylinders (The pressure of the brake is raised or reduced by controlling the solenoid-operated control valve, so as to selectively .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (U.S. Pat. No. 6,211,681) in view of Maki (U.S. Pub. No. 2018/0083455) and Suzuki (JP 2010149798A) in further view of Grunbichler (U.S. Pub. No. 2018/0301253).
Regarding claim 2:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 1, upon which this claim is dependent.
Kagawa in view of Maki and Suzuki does not teach, however Grunbichler teaches:
the operation restrictor comprises an inrush-current restrictor configured to reduce an inrush current for each of the at least one actuator by restricting the operation of each of the at least one actuator at a start of the operation (The electronic component 10 preferably finds application as an inrush current limiter, in particular for electrical starter motors in "start-stop systems" for motor vehicles. [0058]; Start-stop systems in the automotive sector (automobiles, trucks) represent a major possibility for saving fuel and are therefore built into almost all new vehicles. In these systems, the inrush current of the starter has to be limited in order to prevent a drop in the onboard electrical system voltage, in order that safety-relevant applications (ABS, ESP), in particular, are adequately supplied. [0003]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa in view of Maki and Suzuki to include the teachings as taught by Grunbichler because “the inrush current.. has to be limited in order to prevent a drop in the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa (U.S. Pat. No. 6,211,681) in view of Maki (U.S. Pub. No. 2018/0083455) and Suzuki (JP 2010149798A) in further view of Ikeda (U.S. Pub. No. 2017/0182907).
Regarding claim 4:
Kagawa in view of Maki and Suzuki teaches all the limitations of claim 3, upon which this claim is dependent.
Kagawa further teaches:
the maximum allowable duty ratio being a maximum value of a duty ratio of a current suppliable to each of the one or more second actuators (the control portion includes a duty ratio control portion which alternately turns on and off the plurality of switching elements at a duty ratio determined by the amount of electric power supplied to the load device and the voltage of the at least one subject power source [col 16, lines 62-67]; examiner is interpreting this art to be applicable to any “load device” which can include the “one or more second actuators”.);
and a requested-duty-ratio obtainer (the control portion includes a duty ratio control portion [col 16, lines 62-67]) configured to obtain the requested duty ratio (the control portion includes a duty ratio control portion which alternately turns on and off the plurality of switching elements at a duty ratio determined by the amount of electric power supplied to the load device and the voltage of the at least one subject power source, and wherein the detecting portion includes a duty ratio detecting portion which detects the duty ratio of the switching elements. [col 16, lines 62-67]; examiner is interpreting this  based on the second operation-start requested current obtained by the second-operation-start-requested-current obtainer for each of the one or more second actuators (determined by the amount of electric power supplied to the load device [col 16, lines 62-67]; examiner notes that the duty ratio is dependent on the load device in question which includes “one or more second actuators”), the requested duty ratio being a duty ratio of a supply current requested for each of the one or more second actuators (a duty ratio determined by the amount of electric power supplied to the load device [col 16, lines 62-67]), 
Kagawa in view of Maki and Suzuki does not teach, however Ikeda teaches:
a maximum-allowable-duty-ratio obtainer (fig. 1, the power control apparatus 50) configured to obtain a maximum allowable duty ratio based on the second usable current obtained by the second usable-current obtainer for each of the one or more second actuators (the power control apparatus 50 performs a control so that a duty ratio given to the PCS does not exceed a duty ratio corresponding to the system maximum current Amax. [0098]; examiner is interpreting this limitation to be applicable to the second usable-current as calculated above since calculating a duty ratio for any applicable current would be the same.), 
wherein the operation restrictor comprises a duty-ratio restrictor (fig. 1, the power control apparatus 50) configured to, when the requested duty ratio obtained by the requested-duty-ratio obtainer is greater than the maximum allowable duty ratio obtained by the maximum-allowable-duty-ratio obtainer in at least one second actuator of the one or more second actuators, limit the control duty ratio to a value less than or equal to the maximum allowable duty ratio (If the calculated electric current exceeds the system maximum current Amax, the power control apparatus 50 limits a duty ratio to be given to the power converter 81, [0094]), the control duty ratio being a duty ratio of a current to be supplied to at least one of the at least one second actuator in which the requested duty ratio is greater than the maximum allowable duty ratio (examiner is interpreting this limitation to be applicable to the duty ratio being supplied to the second actuators above since the above determination and control can be applied to any load.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kagawa in view of Maki and Suzuki to include the teachings as taught by Ikeda “to provide a power control apparatus and a power control system capable of accurately limiting a voltage of a secondary battery [Ikeda, 0004]” which prevents a situation where “an upper or lower limit value of a closed-circuit voltage of the battery may arrive, so that the equipment may stop.” [Ikeda, 0003]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665